Case 1:19-cv-00894-JTN-SJB ECF No. 82 filed 09/30/20 PageID.4969 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 WILLIAM G. WIZINSKY,

        Plaintiff,
                                                                    Case No. 1:19-cv-894
 v.
                                                                    HON. JANET T. NEFF
 LEELANAU COUNTY, et al.,

        Defendants.
 ____________________________/


                                   OPINION AND ORDER

       Plaintiff, proceeding pro se, initiated this action against Leelanau County and Paul Hunter

(“County Defendants”) and various Shores Homeowners Association (HOA) Board Members

(“HOA Defendants”) and Leelanau Township officials (“Township Defendants”), involving

claims arising from Defendants’ enforcement of building codes and ordinances and refusals to

allow Plaintiff to use his structure—a gazebo—as a dwelling. The County Defendants filed a

motion to dismiss and/or for judgment on the pleadings and the HOA and Township Defendants

filed a joint motion for summary judgment. The County Defendants also filed two motions for

Rule 11 sanctions. Plaintiff filed a motion for summary judgment along with various other

motions.   The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation (R&R), recommending the Court (1) grant the County Defendants’ motion to

dismiss and the HOA and Township Defendants’ joint motion for summary judgment and dismiss

Plaintiff’s state law claims without prejudice pursuant to 28 U.S.C. § 1367(c)(3); (2) deny

Plaintiff’s motion for summary judgment on Counts 9 and 10, motion for injunctive relief, and
Case 1:19-cv-00894-JTN-SJB ECF No. 82 filed 09/30/20 PageID.4970 Page 2 of 6




motion for leave to file; and (3) deny the County Defendants’ Wizinsky I motion for Rule 11

sanctions but grant the County Defendants’ motion for Rule 11 sanctions in the instant case. With

regard to the latter motion, the Magistrate Judge recommends that the Court find that Plaintiff has

violated Rule 11; however, because of Plaintiff’s pro se status and because of the recommendation

that Plaintiff’s case be dismissed in its entirety, the Magistrate Judge recommends that the Court

not award monetary sanctions.

       The matter is presently before the Court on Plaintiff’s objection to the Report and

Recommendation. The County Defendants have filed a response. In accordance with 28 U.S.C.

§ 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed de novo consideration of those

portions of the Report and Recommendation to which objection has been made. The Court denies

the objection and issues this Opinion and Order.

                                        I.     Objection

       An objecting party is required to “specifically identify the portions of the proposed

findings, recommendations or report to which objections are made and the basis for such

objections.”   W.D. Mich. LCivR 72.3(b).        The court’s task then is to “make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” Id.

       Here, Plaintiff submits a 71-page purported objection to the Magistrate Judge’s thorough

29-page Report and Recommendation. As stated in the County Defendants’ response, “Plaintiff’s

Objection to the Report and Recommendation (the “Report”) merely attempts to re-argue the

motion to dismiss, without calling to light any errors in Magistrate Judge Berens’ exceptionally

comprehensive and soundly-reasoned Report” (ECF No. 78 at PageID.4564). It appears Plaintiff

has re-presented various exhibits throughout his objection in support of his assertion that “the



                                                2
Case 1:19-cv-00894-JTN-SJB ECF No. 82 filed 09/30/20 PageID.4971 Page 3 of 6




Court misunderstood some of the construction and zoning terms in a negative way” and “[t]he

Court also missed some key pieces of evidence that were attached to the pleadings and referred to

the exhibits” (Pl. Obj., ECF No. 76 at PageID.4155).

       Ultimately, the evidence presented in the objection largely surrounds the use of Plaintiff’s

gazebo as a dwelling (Pl. Obj., ECF No. 76 at PageID.4159). However, Plaintiff merely makes

various factual allegations relating back to the underlying claims of the case instead of presenting

objections under the standards applicable to the Magistrate Judge’s Report and Recommendation

(see id. at PageID.4156-4199). For example, Plaintiff alleges either minor factual errors or

essentiallly disagrees that “the record taken as a whole could not lead to a rational trier of fact to

find for the moving party” as to his multiple counts (id. at PageID.4212). However, Plaintiff

presents no discernable valid objection to the Report and Recommendation. Plaintiff merely

reiterates the same conclusory statements contained in his pleadings. Therefore, in accordance

with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court denies the objection.

       Further, the Court finds no grounds to “halt the proceedings [until] the Appeals are heard

…” concerning Plaintiff’s substantive due process claim (Pl. Obj., ECF No. 76 at PageID.4217).

As the Magistrate Judge properly determined, and as set forth in the County Defendants’ Response,

“[t]he County was not a party to the state-court action” and these claims do not implicate the

County (R&R, ECF No. 75 at PageID.4144; Cty. Resp, ECF No. 78 at PageID.4566-4567).

Plaintiff provides no argument aside from conclusory statements that the County Defendants

“refused to process a permit …” and that “there is sufficient evidence it was deliberate,” which

fail to state any valid objection or comprehensible claim under the facts and authority cited (Pl.

Obj., ECF No. 76 at PageID.4217). Therefore, Plaintiff’s objection and request to halt the

proceedings are denied.



                                                  3
Case 1:19-cv-00894-JTN-SJB ECF No. 82 filed 09/30/20 PageID.4972 Page 4 of 6




       With regard to sanctions, while under ordinary circumstances monetary sanctions could

justifiably be imposed, the Court declines the County Defendants’ request in their Response that

the Court impose monetary sanctions for Plaintiff’s violation of FED. R. CIV. P. 11 (ECF. No. 78

at PageID.4568). Despite Plaintiff’s violation of Rule 11, the Court will not impose monetary

sanctions However, Plaintiff is placed on notice that future duplicative or repetitive filings,

including post-judgment motions, may result in Plaintiff being placed on “restricted filer” status,

in order to mitigate the continuing burden on this Court’s limited resources, and also may result in

the imposition of monetary sanctions against Plaintiff.

                                     II.     Motions

       Following the issuance of the Report and Recommendation, Plaintiff filed a “Request for

Leave to Present Clarification of Plaintiff’s Objection to the August 20, 2020 Report and

Recommendation,” which the Court construed as a motion (ECF No. 77). Plaintiff also filed a

247-page “Motion for Leave (If Needed) and Motion to Compel Defendant’s [sic] to Have Appeals

as Required under the 14th Amendment of the U.S. Constitution and/or Allow Plaintiff to Amend

Complaint to Include Two More Counts of 42 U.S.C. 1983 Violations of Denied Due Process”

(ECF No. 79), for which Plaintiff requests expedited consideration.

       The Court agrees with the County Defendants that Plaintiff’s motion for clarification

presents no new additional information aside from the lengthy 71-page objection already presented

(see ECF No. 78 at PageID.4564), and the motion is therefore denied. Further, Plaintiff’s motion

for leave and motion to compel filed September 22, 2020 is belated and presents no cognizable or

viable claim for relief, and moreover, does not attach the proposed document as required by the

local rules. This second motion is properly denied.




                                                 4
Case 1:19-cv-00894-JTN-SJB ECF No. 82 filed 09/30/20 PageID.4973 Page 5 of 6




       Accordingly, this Court adopts the Magistrate Judge’s Report and Recommendation as the

Opinion of this Court. Because this Opinion and Order resolves all pending claims in this case, a

Judgment will also be entered. See FED. R. CIV. P. 58.

       Therefore:

       IT IS HEREBY ORDERED that the Objection (ECF No. 76) is DENIED and the Report

and Recommendation of the Magistrate Judge (ECF No. 75) is APPROVED and ADOPTED as

the Opinion of the Court.

       IT IS FURTHER ORDERED that the County Defendants’ motion to dismiss (ECF No.

14) and the HOA and Township Defendants’ joint motion for summary judgment (ECF No. 60)

are GRANTED, and Plaintiff’s state law claims are DISMISSED without prejudice pursuant to

28 U.S.C. § 1367(c)(3)..

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment on Counts

9 and 10 (ECF No. 16), Plaintiff’s Motion for injunctive relief (ECF No. 19), and Plaintiff’s Motion

for leave to file (ECF No. 66) are DENIED.

       IT IS FURTHER ORDERED that the County Defendants’ Wizinsky I motion for Rule

11 sanctions (ECF No. 57) is DENIED, but the County Defendants’ motion for Rule 11 sanctions

in the instant case (ECF No. 44) is GRANTED; however, the Court does not award monetary

sanctions.

       IT IS FURTHER ORDERED that “Request for Leave to Present Clarification of

Plaintiff’s Objection to the August 20, 2020 Report and Recommendation” (ECF No. 77) is

DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s “Motion for Leave (If Needed) and Motion

to Compel Defendant’s [sic] to Have Appeals as Required under the 14th Amendment of the U.S.



                                                 5
Case 1:19-cv-00894-JTN-SJB ECF No. 82 filed 09/30/20 PageID.4974 Page 6 of 6




Constitution and/or Allow Plaintiff to Amend Complaint to Include Two More Counts of 42 U.S.C.

1983 Violations of Denied Due Process” (ECF No. 79) is DENIED.

       IT IS FURTHER ORDERED that Plaintiff is placed on notice that future duplicative or

repetitive filings, including post-judgment motions, may result in Plaintiff being placed on

“restricted filer” status in order to mitigate the continuing burden on this Court’s limited resources,

and also may result in the imposition of monetary sanctions against Plaintiff.



Dated: September 30, 2020                                        /s/ Janet T. Neff
                                                               JANET T. NEFF
                                                               United States District Judge




                                                  6
